Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 10, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161968 & (24)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PROGRESS FOR MICHIGAN 2020,                                                                         Elizabeth T. Clement
           Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 161968
                                                                   COA: 354726
                                                                   St. Clair CC: 20-001331-AW
  CYNDEE JONSECK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 8, 2020 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motion for peremptory relief
  is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 10, 2020
         s0910
                                                                              Clerk